                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

DOYLE MIMS,

                       Plaintiff,                    Case No. 2:19-cv-106
v.
                                                     Honorable Gordon J. Quist
ERICA HUSS et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s claims against Defendants Huss, Cody, and

Thorrington, as well as Plaintiff’s Eighth and Fourteenth Amendment claims against the remaining

Defendants, for failure to state a claim.

                                             Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Marquette Branch Prison (MBP) in Marquette, Marquette County, Michigan. The
events about which he complains occurred at that facility. Plaintiff sues Warden Erica Huss,

Counselor Unknown Johnson, Chaplain Tom Prisk, Classification Director Luke Cody, Prison

Counselor J. Thorrington, and Corrections Officer Unknown Haralson.

               In Plaintiff’s amended complaint and memorandum in support (ECF No. 6), he

alleges that on March 17, 2019, Defendant Prisk passed out signup sheets for Ramadan meals.

Plaintiff filled out the signup sheet and turned it in on the same day. The deadline to sign up was

April 5, 2019. On March 20, 2019, Plaintiff received a memo from Defendant Prisk stating that

his request to participate in Ramadan was being denied because he was not listed as “Muslim” on

the “OMNI” religious section, but was listed as “unknown.” Plaintiff asserts that prior to this, he

had engaged in arguments with Defendant Prisk regarding disrespect toward Muslims. Thereafter,

Plaintiff filed kites directed at Defendant Cody, who was in charge of “OMNI,” seeking to clarify

his religious preference. Plaintiff did not receive a reply.

               Plaintiff filed a grievance on March 27, 2019, but did not receive a response. On

April 3, 2019, Plaintiff was transferred to the Ionia Correctional Facility on a temporary basis.

Plaintiff was transferred back to MBP on April 18, 2019. On April 23, 2019, Plaintiff spoke to

Defendant Thorrington about his desire to be placed on the Ramadan meal list and the issue of his

religious preference on OMNI. Defendant Thorrington had Plaintiff sign a declaration of religious

faith and sent an email to Defendant Prisk about Plaintiff’s situation.

               On April 29, 2019, Plaintiff sent a kite to Defendant Prisk regarding his continued

desire to participate in Ramadan. On May 3, 2019, Plaintiff received a response stating that

Plaintiff had missed the deadline for requesting Ramadan meals, which was April 5, 2019. On

May 5, 2019, the first day of Ramadan, Plaintiff did not receive a Ramadan bag. However,

Corrections Officer O’Neal said that he remembered Plaintiff participating in Ramadan the



                                                  2
previous year and stated that he would send an email to the chaplain and the kitchen on Plaintiff’s

behalf. Defendant Haralson told Plaintiff that if he saved his trays in an effort to participate in the

Ramadan fast, he would receive a ticket for contraband. Plaintiff wrote a kite to the warden and

filed a grievance.

               On May 13, 2019, Defendant Johnson reviewed Plaintiff’s grievance with him.

Plaintiff told Defendant Johnson that he had been listed on the OMNI system as Muslim for the

past four years, and had been Muslim since he was fourteen years old. Plaintiff stated that he

suspected that his religious preference had been changed on OMNI because of his past

disagreement with Defendant Prisk. Later that day, Defendant Johnson returned and told Plaintiff

that he thought he was correct, and that something seemed “fishy.” Plaintiff showed Defendant

Johnson the memorandum showing that Plaintiff had signed up for Ramadan in a timely manner,

as well as the letter from Defendant Prisk stating that Plaintiff had missed the deadline. Defendant

Johnson told Plaintiff that Defendant Prisk was denying him Ramadan meals in order to be

malicious and assured Plaintiff that he would begin receiving Ramadan bags that evening. When

Defendant Johnson asked if Plaintiff wanted to sign off on the grievance, he said “no” because it

was an ongoing issue and he had already missed the first day of the Ramadan fast. Defendant

Johnson again assured Plaintiff that he would begin receiving Ramadan bags that evening and left

the unit. However, Plaintiff did not receive a Ramadan meal bag that night.

               On May 13, 2019, Defendant Haralson told Plaintiff that he was a fake Muslim.

Defendant Haralson said that he had written a threatening behavior misconduct on Plaintiff’s

neighbor, Inmate Green #754619, for helping Plaintiff with legal work. Defendant Haralson stated

that Inmate Green deserved it because he was a fake Buddhist and that if Plaintiff kept

complaining, he would also write a misconduct on Plaintiff.



                                                  3
               On May 14, 2019, Plaintiff asked Defendant Johnson why he had not gotten his

Ramadan meal bag. Defendant Johnson told Plaintiff that he did not like Muslims and that Plaintiff

was a pest. Defendant Johnson also stated that the corrections officers believed that Plaintiff was

a fake Muslim. Plaintiff continued to write letters to each Defendant regarding the denial of

Ramadan meals, but Plaintiff never received any replies.

               On May 15, 2019, Defendant Johnson told Plaintiff that he was correct, but

Defendant Johnson was unable to admit it in writing. Defendant Johnson asked for documents

proving that Plaintiff was listed as a Muslim in OMNI, despite the fact that Plaintiff had already

shown them to him. Plaintiff asked Defendant Johnson if he would tell the truth about the

documents if they were confiscated or lost, and Defendant Johnson said “no.” Therefore, Plaintiff

refused to let Defendant Johnson take the documents. Defendant Johnson told Plaintiff that he had

to do what was best for his boss, Defendant Huss, so he was not going to be able to help Plaintiff

resolve the issue.

               Plaintiff continued to be denied Ramadan meals. In addition, Defendant Haralson

and other corrections officials told Plaintiff that he had “better sign off” on the grievance or he

would lose his shower privileges. Plaintiff claims that Defendants’ conduct violated his rights

under the First, Eighth, and Fourteenth Amendments. Plaintiff seeks compensatory and punitive

damages, as well as declaratory and injunctive relief.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678
                                                  4
(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A. Defendants Huss and Cody

                Initially, the Court notes that Plaintiff fails to make specific factual allegations

against Defendants Huss and Cody, other than his claim that they failed to respond to his



                                                   5
grievances and kites. Government officials may not be held liable for the unconstitutional conduct

of their subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S.

at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis,

556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation must be based upon active

unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v.

Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can

supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310

F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff

has failed to allege that Defendants Huss and Cody engaged in any active unconstitutional

behavior. Accordingly, he fails to state a claim against them.

                       B. Defendants Johnson, Prisk, Thorrington, and Haralson

               As noted above, Plaintiff claims that Defendants Johnson, Prisk, Thorrington, and

Haralson were all involved in preventing him from participating in the Ramadan fast by lying

about his status as a Muslim or by failing to intervene on Plaintiff’s behalf.


                               1. Eighth Amendment

               Plaintiff claims that Defendants’ conduct violated his rights under the Eighth

Amendment. The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

                                                  6
46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). In this case,

Plaintiff claims that he was deprived of his right to participate in the Ramadan fast, but was given

his regular meal trays. These allegations do not implicate the Eighth Amendment. Therefore,

Plaintiff’s Eighth Amendment claims are properly dismissed.

                               2. First Amendment Free Exercise

               Plaintiff also claims that Defendants violated his First Amendment right to free

exercise of his religious beliefs.     While “lawful incarceration brings about the necessary

withdrawal or limitation of many privileges and rights,” inmates clearly retain the First

Amendment protection to freely exercise their religion. See O’Lone v. Shabazz, 482 U.S. 342, 348



                                                  7
(1987) (citations omitted). To demonstrate that this right has been violated, Plaintiff must establish

that: (1) the belief or practice he seeks to protect is religious within his own “scheme of things,”

(2) that his belief is sincerely held, and (3) Defendant’s behavior infringes upon this practice or

belief. Kent v. Johnson, 821 F.2d 1220, 1224-25 (6th Cir. 1987); see also Flagner v. Wilkinson,

241 F.3d 475, 481 (6th Cir. 2001) (same); Bakr v. Johnson, No. 95-2348,1997 WL 428903, at *2

(6th Cir. July 30, 1997) (noting that “sincerely held religious beliefs require accommodation by

prison officials”).

                Prison officials may impinge on these constitutional rights where their actions are

“reasonably related to legitimate penological interests.” See Flagner, 241 F.3d at 483 (quoting

Turner v. Safley, 482 U.S. 78, 89 (1987)). To determine whether a prison official’s actions are

reasonably related to a legitimate penological interest, the Court must assess the official’s actions

by reference to the following factors:

        1.      does there exist a valid, rational connection between the prison regulation
                and the legitimate governmental interest put forward to justify it;

        2.      are there alternative means of exercising the right that remain open to prison
                inmates;

        3.      the impact that accommodation of the asserted constitutional right will have
                on guards and other inmates, and on the allocation of prison resources
                generally; and

        4.      whether there are ready alternatives available that fully accommodate the
                prisoner’s rights at de minimis cost to valid penological interests.

Flagner, 241 F.3d at 484 (quoting Turner, 482 U.S. at 89-91).

                Failure to satisfy the first factor renders the regulation or action infirm, without

regard to the remaining three factors. Flagner, 241 F.3d at 484 (quoting Turner, 482 U.S. at 89-

90) (“a regulation cannot be sustained where the logical connection between the regulation and the

asserted goal is so remote as to render the policy arbitrary or irrational”). If the first factor is


                                                  8
satisfied, the remaining three factors are considered and balanced together; however, they are “not

necessarily weighed evenly,” but instead represent “guidelines” by which the court can assess

whether the policy or action at issue is reasonably related to a legitimate penological interest.

Flagner, 241 F.3d at 484 (citations omitted). It should further be noted that the Turner standard

is “not a ‘least restrictive alternative’ test” requiring prison officials “to set up and then shoot down

every conceivable alternative method of accommodating the claimant’s constitutional complaint.”

Instead, the issue is simply whether the policy or action at issue is reasonably related to a legitimate

penological interest. Id.

                In this case, Plaintiff alleges facts which, if true, support a finding that Defendants

Prisk, Johnson, and Haralson were aware of the fact that Plaintiff was a Muslim and that they

knowingly prevented him from participating in the Ramadan fast without any justification.

Therefore, Plaintiff’s free exercise claims against Defendants Prisk, Johnson, and Haralson are not

clearly frivolous and may not be dismissed on initial review.

                However, Plaintiff’s only allegations against Defendant Thorrington are that he had

Plaintiff sign a declaration of religious preference and emailed Defendant Prisk on Plaintiff’s

behalf. Plaintiff’s allegations regarding Defendant Thorrington do not show that he engaged in

any improper conduct toward Plaintiff. Therefore, Defendant Thorrington is properly dismissed

from this action.

                                3. Retaliation

                Plaintiff claims that Defendant Prisk denied Plaintiff the ability to participate in

Ramadan in retaliation for a past disagreement between Plaintiff and Defendant Prisk regarding

the way that Muslims were treated in the prison. Plaintiff also claims that Defendant Haralson

retaliated against him when he told Plaintiff that if Plaintiff kept complaining about his inability



                                                   9
to participate in Ramadan, he would write a threatening behavior misconduct on Plaintiff.

Defendant Haralson also told Plaintiff that he had “better sign off” on his grievance or he would

lose his shower privileges.

               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               An inmate has a right to file “non-frivolous” grievances against prison officials on

his own behalf, whether written or oral. Maben v. Thelen, 887 F.3d 252, 265 (6th Cir. 2018); Mack

v. Warden Loretto FCI, 839 F.3d 286, 299 (3d Cir. 2016) (“[The prisoner’s] oral grievance to [the

prison officer] regarding the anti-Muslim harassment he endured at work constitutes protected

activity under the First Amendment.”); Pearson v. Welborn, 471 F.3d 732, 741 (7th Cir. 2006)

(“[W]e decline to hold that legitimate complaints lose their protected status simply because they

are spoken.”); see also Pasley v. Conerly, 345 F. App’x 981, 985 (6th Cir. 2009) (finding that a

prisoner engaged in protected conduct by threatening to file a grievance). “Nothing in the First

Amendment itself suggests that the right to petition for redress of grievances only attaches when

the petitioning takes a specific form.” Holzemer v. City of Memphis, 621 F.3d 512, 521 (6th Cir.

2010) (finding that a conversation constituted protected petitioning activity) (quoting Pearson, 471



                                                 10
F.3d at 741). The Court concludes that Plaintiff’s retaliation claims against Defendants Prisk and

Haralson are not clearly frivolous and may not be dismissed on initial review.

                               4. Fourteenth Amendment

               Plaintiff makes a conclusory assertion that Defendants violated his due process

rights. The elements of a procedural due process claim are: (1) a life, liberty, or property interest

requiring protection under the Due Process Clause, and (2) a deprivation of that interest (3) without

adequate process. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006).

Plaintiff does not allege facts which implicate his procedural due process rights.

               To the extent that Plaintiff is asserting a violation of his substantive due process

rights, this claim also lacks merit. “Substantive due process prevents the government from

engaging in conduct that shocks the conscience or interferes with rights implicit in the concept of

ordered liberty.” Prater v. City of Burnside, 289 F.3d 417, 431 (6th Cir. 2002). “Where a

particular [a]mendment provides an explicit textual source of constitutional protection against a

particular sort of government behavior, that [a]mendment, not the more generalized notion of

‘substantive due process,’ must be the guide for analyzing such a claim.” Albright v. Oliver, 510

U.S. 266, 266 (1994) (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)) (holding that the

Fourth Amendment, not substantive due process, provides the standard for analyzing claims

involving unreasonable search or seizure of free citizens, and the Eighth Amendment provides the

standard for such searches of prisoners)). If such an amendment exists, the substantive due process

claim is properly dismissed. Heike v. Guevara, 519 F. App’x 911, 923 (6th Cir. 2013).

               In this case, there is a specific constitutional amendment that applies to Plaintiff's

claims. As previously discussed, the First Amendment provides an explicit textual source of

constitutional protection for Plaintiff’s free exercise and retaliation claims. Thus, the standard



                                                 11
applicable to that source, the First Amendment right to be free from retaliation and to exercise

one’s religious beliefs, and not the more generalized notion of substantive due process should be

applied. Graham, 490 U.S. at 395; see also Bell v. Johnson, 308 F.3d 594, 610 (6th Cir. 2002)

(holding that, after Graham, the First Amendment standard is the sole source of substantive

protection); Brandenburg v. Housing Auth. of Irvine, 253 F.3d 891, 900 (6th Cir. 2001) (A

“substantive due process right to free speech is duplicative of [a] First Amendment retaliation

claim.”). Consequently, Plaintiff’s substantive due process claims will be dismissed.

                                          Conclusion

              Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Huss, Cody, and Thorrington will be dismissed for failure to

state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court

will also dismiss, for failure to state a claim, the following claims against the remaining

Defendants: Plaintiff’s Eighth and Fourteenth Amendment claims. Plaintiff’s free exercise claims

against Defendants Johnson, Prisk, and Haralson, and his retaliation claims against Defendants

Prisk and Haralson remain in the case.

              An order consistent with this opinion will be entered.



Dated: October 24, 2019                                     /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                               12
